Exhibit 99.1 CONFERENCE CALL TRANSCRIPT SAIA – Q2 2 DATE/TIME: July 29, 2016/10:00AM EST CORPORATE PARTICIPANTS Doug Col Saia, Inc. - Treasurer Rick O’Dell Saia, Inc. - President and CEO Fritz Holzgrefe Saia, Inc. - VP of Finance and CFO ANALYSTS David Ross – Stifel Nicolaus Alex Vecchio – Morgan Stanley Brad Delco – Stephens Inc. Jason Seidl – Cowen Securities LLC Todd Fowler – KeyBanc Capital Markets Scott Group – Wolfe Research Tyler Brown – Raymond James & Associates, Inc. PRESENTATION Operator Good day, everyone, and welcome to the Saia, Incorporated Second Quarter 2016 Results Conference Call. Today’s conference is being recorded.At this time, I would like to turn the conference over to Doug Col. Please go ahead, sir. Doug Col Thank you, April. Good morning. Welcome to Saia’s second quarter 2016 conference call. Hosting today’s call are Rick O’Dell, Saia’s President and Chief Executive Officer, and Fritz Holzgrefe, our Vice President, Finance, and Chief Financial Officer. Before we begin, you should know that during this call we may make some forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements and all other statements that might be made on this call that are not historical facts are subject to a number of risks and uncertainties, and actual results may differ materially. We refer you to our press release and our most recent SEC filings for more information on the exact risk factors that could cause actual results to differ. I would now like to turn the call over to Rick O’Dell. Rick O’Dell Well, good morning and thank you for joining us to discuss Saia’s results. This morning we announced our second quarter 2016 earnings, with diluted earnings per share of $0.52 compared to $0.75 in the second quarter of 2015. Financial results in the second quarter of this year are disappointing when compared to last year’s record second quarter earnings. The freight environment throughout the quarter was consistent with the lackluster activity we discussed on our first quarter conference call in April. With that as the backdrop, I’m pleased with our performance from a service and quality standpoint as well as our productivity gains. Our strong effort in these areas helped to support our long-standing goal of improving our yield. We were able to increase our LTL yield for the 24th consecutive quarter, and our average contractual price increases were 5.4% for the quarter. A few comparisons to the second quarter results this year versus last year’s second quarter are as follows. Our LTL yield increased 2%, and as I mentioned earlier, contractual renewals were up an average of 5.4%. LTL yield excluding fuel surcharges was up 5.2%. LTL shipments per workday were down 2.6%. Our LTL weight per shipment fell 1.7% to 1,121 pounds but was up fractionally from the first quarter. Dock productivity improved 2%, and the second quarter marked the third consecutive quarter of sequential improvement in spite of a soft volume environment. Similarly, P&D productivity improved 1% and showed sequential improvement for the past two quarters. Our purchased transportation miles per day were down 34% in the second quarter as our focus on linehaul optimization yielded savings. Now I’d like to ask Fritz to review our second quarter financial results in a little more detail. Fritz Holzgrefe Thanks, Rick, and good morning everyone. Second quarter total revenue of $312 million compares to $323 million in the second quarter last year, a decrease of 3.6%. The decrease resulted primarily from decreased tonnage and fuel surcharges, partially offset by yield management.
